DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Howard et al. (US 20080309762 A1) (Howard).
	Regarding claim 1, discloses a method comprising:
	receiving one or more media content streams including a video content stream captured at a computing device;
	[0020] A monitor 20 can be connected to the MDVSR and located in the vehicle to provide a display of live video and navigation information to the driver on a real-time basis as is represented by FIG. 1. More commonly, however, the monitor 20 is located remotely for review of the recorded images during playback mode by another individual. In this latter case, camera and GPS map data video are recorded by the MDVSR and saved to a hard drive 42 which is preferably removable from the MDVSR. When removable, the hard drive 42 is thereafter taken from the MDVSR and connected to a remotely located computer 44 for review of the recorded data at a later time (see FIG. 2). Alternatively, the recorded files stored on a permanent hard drive or other memory device within the MDVSR can be downloaded to another device if the memory device is not removable. and see also [0027]
	recording sensor data collected by one or more sensors of the computing device, the one or more sensors including touch sensors or movement sensors;
	[0018] As shown in FIG. 1, the present invention is directed to a mobile digital video surveillance recorder (MDVSR) system generally designated by the reference numeral 100. The MDVSR system 100 includes a mobile digital video surveillance recorder 10 equipped with a plurality of channel inputs, here embodied as four channel inputs 12, 14, 16, 18. Video signals from a plurality of cameras 30, 32, 34 are input to three of the channel inputs 12, 14, 16, respectively. The fourth channel input 18, however, receives an output from a GPS navigation module 40; alternatively, the GPS module 40 may be integrated with the MDVSR 10 (see FIG. 4). The GPS navigation module 40 is in communication with a GPS satellite 36 as is known in the art.
	[0019] Just as any of the camera inputs can be connected to any of the respective cameras, any of the plurality of channel inputs can be connected to the GPS navigation module 40. Alternatively, the GPS navigation module 40 can be built into the MDVSR system so that an external GPS device is not required.


	generating a synchronized media content by synchronizing the one or more media content streams and the sensor data; and
	[0022] According to a preferred embodiment, the MDVSR system 100 records the video and navigation data to the removable hard drive 42 or other memory device for connection to a computer or other viewing device 44 for subsequent playback and review. In reviewing the images, the recorded GPS map data and camera video input from all the video channels 12, 14, 16 and 18 are synchronized via the time and date of the GPS navigation mapping data so that the events occurring on the vehicle and recorded by the recorder can be immediately correlated with the location of the vehicle when the events occurred.
	generating, using the synchronized media content, playback content that includes the video content stream and illustrates inputs to or movement of the computing device while receiving the one or more media content streams, the inputs to or movement of the computing device being synchronized to the one or more media content streams.
	0024] As shown in FIG. 2, the displayed data, including concurrent images of camera video and GPS video feed, is recorded to the removable hard drive 42 for subsequent review. The user has the option to download the files or remove the hard drive for playback review. As can be seen, when reviewing any incident recorded by the cameras, the user can simultaneously determine the exact location of the vehicle when the incident occurred.
	[0025] Since the visual and GPS data is recorded directly on the mobile digital video surveillance recorder system, the user can choose any time or date and review the associated location results during any incident. see figs. 1-4

		Regarding claim 3 , discloses the  method as recited in claim 1, the video content stream comprising video displayed on a display of the computing. 
	[0024] As shown in FIG. 2, the displayed data, including concurrent images of camera video and GPS video feed, is recorded to the removable hard drive 42 for subsequent review. The user has the option to download the files or remove the hard drive for playback review. As can be seen, when reviewing any incident recorded by the cameras, the user can simultaneously determine the exact location of the vehicle when the incident occurred.
	[0025] Since the visual and GPS data is recorded directly on the mobile digital video surveillance recorder system, the user can choose any time or date and review the associated location results during any incident.

	Regarding claim 4 , discloses the  method method as recited in claim 1, the one or more media content streams including an additional video content stream captured by a camera of the computing device.
	[0020] A monitor 20 can be connected to the MDVSR and located in the vehicle to provide a display of live video and navigation information to the driver on a real-time basis as is represented by FIG. 1. More commonly, however, the monitor 20 is located remotely for review of the recorded images during playback mode by another individual. In this latter case, camera and GPS map data video are recorded by the MDVSR and saved to a hard drive 42 which is preferably removable from the MDVSR. When removable, the hard drive 42 is thereafter taken from the MDVSR and connected to a remotely located computer 44 for review of the recorded data at a later time (see FIG. 2). Alternatively, the recorded files stored on a permanent hard drive or other memory device within the MDVSR can be downloaded to another device if the memory device is not removable.

	Regarding claim 5, discloses the  method method as recited in claim 1, the one or more media content streams including an audio content stream captured by a microphone of the computing device.
	[0027] The MDVSR system 100 utilizes conventional digital video recorder equipment and connections as would be known by persons of ordinary skill in the art. As representatively shown in FIG. 4, the MDVSR 10 has a DC power input 50, as well as general input capability for audio 52, video 54, and GPS 56 as has already been discussed. The system is configured to receive data over an RF antenna 58 at 2.4 GMHz, although lesser input rates could also be accommodated.

	Regarding claim 6 , discloses the  method method as recited in claim 1, the one or more media content streams including an audio content stream played back by a speaker of the computing device.
	[0028] The MDVSR is preferably controlled by a resident microcontroller 60, and includes one or more outputs for audiovisual information 62.
	
	Regarding claim 17 , discloses a  computing device comprising:
	 one or more sensors including touch sensors or movement sensors;
[0018] As shown in FIG. 1, the present invention is directed to a mobile digital video surveillance recorder (MDVSR) system generally designated by the reference numeral 100. The MDVSR system 100 includes a mobile digital video surveillance recorder 10 equipped with a plurality of channel inputs, here embodied as four channel inputs 12, 14, 16, 18. Video signals from a plurality of cameras 30, 32, 34 are input to three of the channel inputs 12, 14, 16, respectively. The fourth channel input 18, however, receives an output from a GPS navigation module 40; alternatively, the GPS module 40 may be integrated with the MDVSR 10 (see FIG. 4). The GPS navigation module 40 is in communication with a GPS satellite 36 as is known in the art.
	[0019] Just as any of the camera inputs can be connected to any of the respective cameras, any of the plurality of channel inputs can be connected to the GPS navigation module 40. Alternatively, the GPS navigation module 40 can be built into the MDVSR system so that an external GPS device is not required.
	one or more recording modules, implemented at least in part in hardware, to receive one or more media content streams including a video content stream captured at the computing device;
	[0020] A monitor 20 can be connected to the MDVSR and located in the vehicle to provide a display of live video and navigation information to the driver on a real-time basis as is represented by FIG. 1. More commonly, however, the monitor 20 is located remotely for review of the recorded images during playback mode by another individual. In this latter case, camera and GPS map data video are recorded by the MDVSR and saved to a hard drive 42 which is preferably removable from the MDVSR. When removable, the hard drive 42 is thereafter taken from the MDVSR and connected to a remotely located computer 44 for review of the recorded data at a later time (see FIG. 2). Alternatively, the recorded files stored on a permanent hard drive or other memory device within the MDVSR can be downloaded to another device if the memory device is not removable. and see also [0027]
	a sensor data recording module to record sensor data collected by the one or more sensors;
	[0022] According to a preferred embodiment, the MDVSR system 100 records the video and navigation data to the removable hard drive 42 or other memory device for connection to a computer or other viewing device 44 for subsequent playback and review. In reviewing the images, the recorded GPS map data and camera video input from all the video channels 12, 14, 16 and 18 are synchronized via the time and date of the GPS navigation mapping data so that the events occurring on the vehicle and recorded by the recorder can be immediately correlated with the location of the vehicle when the events occurred.
	a data synchronization module to generate a synchronized media content by synchronizing the one or more media content streams and the sensor data; and
	[0024] As shown in FIG. 2, the displayed data, including concurrent images of camera video and GPS video feed, is recorded to the removable hard drive 42 for subsequent review. The user has the option to download the files or remove the hard drive for playback review. As can be seen, when reviewing any incident recorded by the cameras, the user can simultaneously determine the exact location of the vehicle when the incident occurred.
	[0025] Since the visual and GPS data is recorded directly on the mobile digital video surveillance recorder system, the user can choose any time or date and review the associated location results during any incident. see figs. 1-4
	a compiled media generation module to generate, using the synchronized media content, playback content that includes the video content stream and illustrates inputs to or movement of the computing device while receiving the one or more media content streams, the inputs to or movement of the computing device being synchronized to the one or more media content streams.
	[0024] As shown in FIG. 2, the displayed data, including concurrent images of camera video and GPS video feed, is recorded to the removable hard drive 42 for subsequent review. The user has the option to download the files or remove the hard drive for playback review. As can be seen, when reviewing any incident recorded by the cameras, the user can simultaneously determine the exact location of the vehicle when the incident occurred.
	[0025] Since the visual and GPS data is recorded directly on the mobile digital video surveillance recorder system, the user can choose any time or date and review the associated location results during any incident. see figs. 1-4


	Regarding claim 18 , discloses a  method comprising:
	receiving, at a first computing device, a synchronized media content generated at a second computing device by synchronizing one or more media content streams captured by the second computing device and sensor data collected by one or more sensors of the second computing device, the one or more sensors including touch sensors or movement sensors;
 [0018] As shown in FIG. 1, the present invention is directed to a mobile digital video surveillance recorder (MDVSR) system generally designated by the reference numeral 100. The MDVSR system 100 includes a mobile digital video surveillance recorder 10 equipped with a plurality of channel inputs, here embodied as four channel inputs 12, 14, 16, 18. Video signals from a plurality of cameras 30, 32, 34 are input to three of the channel inputs 12, 14, 16, respectively. The fourth channel input 18, however, receives an output from a GPS navigation module 40; alternatively, the GPS module 40 may be integrated with the MDVSR 10 (see FIG. 4). The GPS navigation module 40 is in communication with a GPS satellite 36 as is known in the art.
	[0019] Just as any of the camera inputs can be connected to any of the respective cameras, any of the plurality of channel inputs can be connected to the GPS navigation module 40. Alternatively, the GPS navigation module 40 can be built into the MDVSR system so that an external GPS device is not required.
	[0020] A monitor 20 can be connected to the MDVSR and located in the vehicle to provide a display of live video and navigation information to the driver on a real-time basis as is represented by FIG. 1. More commonly, however, the monitor 20 is located remotely for review of the recorded images during playback mode by another individual. In this latter case, camera and GPS map data video are recorded by the MDVSR and saved to a hard drive 42 which is preferably removable from the MDVSR. When removable, the hard drive 42 is thereafter taken from the MDVSR and connected to a remotely located computer 44 for review of the recorded data at a later time (see FIG. 2). Alternatively, the recorded files stored on a permanent hard drive or other memory device within the MDVSR can be downloaded to another device if the memory device is not removable. and see also [0027]
	generating, using the synchronized media content, playback content that illustrates inputs to or movement of the second computing device while the second computing device was receiving the one or more media content streams, the inputs to or movement of the computing device being synchronized to the one or more media content streams; and
	[0024] As shown in FIG. 2, the displayed data, including concurrent images of camera video and GPS video feed, is recorded to the removable hard drive 42 for subsequent review. The user has the option to download the files or remove the hard drive for playback review. As can be seen, when reviewing any incident recorded by the cameras, the user can simultaneously determine the exact location of the vehicle when the incident occurred.
	[0025] Since the visual and GPS data is recorded directly on the mobile digital video surveillance recorder system, the user can choose any time or date and review the associated location results during any incident. see figs. 1-4
	playing back, at the computing device, the playback content. 
	[0024] As shown in FIG. 2, the displayed data, including concurrent images of camera video and GPS video feed, is recorded to the removable hard drive 42 for subsequent review. The user has the option to download the files or remove the hard drive for playback review. As can be seen, when reviewing any incident recorded by the cameras, the user can simultaneously determine the exact location of the vehicle when the incident occurred.
	[0025] Since the visual and GPS data is recorded directly on the mobile digital video surveillance recorder system, the user can choose any time or date and review the associated location results during any incident. see figs. 1-4

Allowable Subject Matter
Claims 2, 7-16, 19 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422